EXHIBIT 10.6

 

CONFIRMATION

 

Date: September 5, 2003

 

To: Von Karman Funding LLC

     18400 Von Karman, Suite 1000

     Irvine, CA 92616

     Attention: Mr. Kevin Cloyd

     Telephone: 949-440-7030

     Facsimile No: 949-440-7033

 

From: Citibank, N.A. New York

     333 West 34th Street, 2nd Floor

     New York, New York 10001

     Attention: Confirmations Unit

     Telephone: 212-615-8981

     Facsimile No.: 212-615-8985

 

Re: Transaction Reference No. 50034056

 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to set forth the terms and conditions of
the Swap Transaction entered into between Citibank, N.A. (“Party A”) and Von
Karman Funding LLC (“Party B”) on the Trade Date referred to below (the
“Transaction”). It constitutes a “Confirmation” as referred to in the Master
Agreement specified below.

 

The definitions and provisions contained in (i) the 2000 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”), are incorporated into this Confirmation. In the
event of any inconsistency between the Definitions and the provision of this
Confirmation, this Confirmation will govern.

 

1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement, dated as of September 5, 2003 as amended and supplemented from
time to time (the “Agreement”), between you and us. All provisions contained in
the Agreement shall govern this Confirmation except as expressly modified below.
Unless otherwise defined in this Confirmation or in the Definitions, capitalized
terms used herein have the meanings ascribed to such terms in the Mortgage Loan
Purchase and Servicing Agreement or the Security Agreement.

 

2. The terms of the Transaction to which this Confirmation relates are as
follows:

 

Trade Date:

   September 5, 2003       

Effective Date:

   September 17, 2003       

Termination Date:

   The earlier of (i) September 17, 2006, subject to annual

 



--------------------------------------------------------------------------------

     extension upon agreement of Party B and Party A and (ii) the Program
Termination Date in accordance with the Agreement.       

Business Day:

   Any day other than (i) Saturday and Sunday or (ii) a day on which banking
institutions or foreign exchange markets in New York City are authorized or
required by law, regulation or executive order to be closed for business.       

Business Day Convention:

   Following.       

Notional Amount:

   With respect to any Payment Date, the notional amount of this Transaction
will equal the product of (i) the Sharing Percentage multiplied by (ii) the sum
of (x) the average of the aggregate Outstanding Purchase Price of all Mortgage
Loans owned by Party B on each day during the related Calculation Period and (y)
the average of any cash and Eligible Investments held by Party B on each day
during the related Calculation Period.       

Maximum Notional Amount:

   In no event will the aggregate notional amount of this Transaction exceed USD
2,000,000,000, or such other amount as may be provided in a written agreement
between the parties hereto, provided however, that such agreement may not reduce
the aggregate maximum notional amount of this Transaction to an amount less than
the Program Size on the date of such agreement.       

Sharing Percentage:

   The percentage expressed as a fraction, the numerator of which is the Maximum
Notional Amount and the denominator of which is the Program Size.       

Calculation Period:

   With respect to each Payment Date, the calendar month immediately preceding
such Payment Date; provided, however, solely for purposes of calculating Issuer
Funding Cost and accrued interest received on sales of Mortgage Loans with
respect to each Payment Date, “Calculation Period” shall mean the period from
but excluding the prior Payment Date to and including such Payment Date, except
that in each case (a) the initial Calculation Period will commence on, and
include, the Effective Date and (b) the final Calculation Period will end on,
and include, the Termination Date.       

Payment Dates:

   The 25th day of each month (or, if any such day is not a Business Day, the
next following Business Day).       

Interim Payment Dates:

   Each day on which a deposit is made into the Collateral Account in respect
of: (1) proceeds from the sale or securitization of a Mortgage Loan; or (2) a
prepayment in full of a Mortgage Loan (each such date, a “Loan Termination
Date”; and each Mortgage Loan which is sold or prepaid in full is referred to as
a “Terminated Loan”); provided, however, if the Servicer is not notified by 1:00
p.m. New York City time at least one Business

 

 

2



--------------------------------------------------------------------------------

 

     Day in advance that a deposit in respect of (1) and (2) above is going to
be made, such deposit shall be deemed to occur on the Business Day immediately
following the day on which such deposit was made, and the Mortgage Loan in
respect of which such deposit was made shall be deemed to be a Terminated Loan
on the Business Day immediately following the day on which such deposit was
made.       

Calculation Agent:

   The Servicer. Party B shall ensure that the Calculation Agent will perform
its obligations in good faith and shall, upon the reasonable request of Party A,
(i) provide a report to Party A in accordance with Section 4.24 of the Mortgage
Loan Purchase and Servicing Agreement and (ii) provide a certified statement to
Party A showing in reasonable detail such calculations, specifying the source of
the calculations and providing copies of all material documents and information
relied upon by the Calculation Agent in performing its obligations hereunder.
Party A acting in good faith may dispute any calculation of the Calculation
Agent and the parties shall use reasonable efforts to resolve any disputes
concerning such calculations.       

1. Party A Floating Payments:

           

2. Party A Floating Amount:

   On the Business Day immediately preceding each Payment Date, Party A will pay
Party B an amount equal to the product of (i) the Sharing Percentage and (ii)
the excess of (A) the Issuer Funding Cost for the related Calculation Period
(net of any amounts previously paid by Party A in respect of payments for
accrued interest on Extended Notes as a Party A Accrued Interest Payment made
since the preceding Payment Date) over (B) the actual amounts, if any, that are
withdrawn from the Reserve Fund (to the extent such amounts are available in the
Reserve Fund) in respect of Delinquent Loans or Defaulted Loans pursuant to
Section 6.05(d) of the Security Agreement. For the avoidance of doubt, the
amount of each Party A Floating Amount actually payable (if any) with respect to
any Payment Date shall be calculated after giving payment netting pursuant to
Part 4(j) of the Schedule.       

Party A Interim Floating Amount:

   On each Interim Payment Date, Party A will pay Party B an amount equal to the
product of (i) the Sharing Percentage and (ii) the sum of all Partial
Termination Payments with a positive value for all Partial Terminations effected
on such date.       

Party A Accrued Interest Payment:

   Party A will pay an amount equal to the product of (i) the Sharing Percentage
and (ii) the accrued and unpaid interest on Extended Notes paid in full on the
related Accrued Interest Payment Date.       

 

 

3



--------------------------------------------------------------------------------

Party A Accrued

Interest Payment Date:

   The Business Day immediately preceding any day (other than a Payment Date) on
which any Extended Notes are paid in full (an “Accrued Interest Date”).       

1. Party B Floating Payments:

           

2. Party B Floating Amount:

   On each Payment Date, Party B will pay Party A an amount equal to the product
of (i) the Sharing Percentage and (ii) (A) minus (B) where (A) equals the sum of
(i) the aggregate amount of the interest and any penalties (including prepayment
penalties) on the Mortgage Loans received with respect to the related
Calculation Period and deposited into the Collateral Account on or prior to such
Payment Date, (ii) Deferred Amounts received by Party B during the related
Calculation Period and not previously included in the payment amount paid to
Party A on any previous Interim Payment Date and (iii) reinvestment income
received during the related Calculation Period on amounts on deposit in the
Collateral Account and where (B) equals the sum of (i) Excluded Accrued
Interest, (ii) the Allocated Expenses payable on such Payment Date (including
the Servicing Fee paid to the Servicer for the related Calculation Period),
(iii) the Acquisition Date Accrued Interest for the related Calculation Period
and (iv) the Holdback Amount for such Payment Date.       

Party B Interim

Floating Amount:

  

On each Interim Payment Date, Party B will pay Party A by 12:00 noon New York
City time an amount equal to the product of (i) the Sharing Percentage and (ii)
the excess of (a) the sum of the absolute value of all negative Partial
Termination Payments for all Partial Terminations effected on such date plus all
Deferred Amounts received by Party B and not previously paid to Party A prior to
such date over (b) the Holdback Amount for such Interim Payment Date.

      

1.

  

Definitions:  In this Confirmation,

 

“Acquisition Date Accrued Interest” means with respect to any Mortgage Loan, the
amount of interest, if any, accrued and unpaid on the date of acquisition of
such Mortgage Loan by Party B.

 

“Deferred Amount” has the meaning set forth in the Mortgage Loan Purchase and
Servicing Agreement.

 

“Defaulted Loan” has the meaning set forth in the Mortgage Loan Purchase and
Servicing Agreement.

 

4



--------------------------------------------------------------------------------

     “Delinquent Loan” has the meaning set forth in the Mortgage Loan Purchase
and Servicing Agreement.             “Excess Spread” has the meaning set forth
in the Security Agreement.             “Excluded Accrued Interest” means any
accrued interest not identified on the date of a Partial Termination Payment and
included in the determination of sales price for the related sold or securitized
Mortgage Loan.             “Holdback Amount” means, (A) with respect to any
Payment Date, an amount equal to the lesser of (i) the Excess Spread for such
Payment Date and (ii)(x) the amount withdrawn in accordance with Section 6.05(c)
of the Security Agreement and (y) to the extent not paid in (x) above, such
additional amount as is required to cause the Available Amount of the Reserve
Fund to equal the Required Reserve Fund Amount and (B) with respect to any
Interim Payment Date, an amount equal to such additional amount as is required
to cause the Available Amount of the Reserve Fund to equal the Required Reserve
Fund Amount.             “Initial Purchase Price” shall have the meaning set
forth in the Mortgage Loan Purchase and Servicing Agreement.             “Issuer
Funding Cost” shall mean, with respect to any Calculation Period, an amount
equal to the sum of (i) with respect to a Calculation Period in which
interest-bearing Secured Liquidity Notes matured, the amount of accrued interest
on such Notes, (ii) with respect to a Calculation Period in which non-interest
bearing Secured Liquidity Notes matured, the accrued discount in respect of such
Secured Liquidity Notes and (iii) with respect to any Calculation Period in
which a Distribution Date for the Extended Notes occurs, the amount of accrued
and unpaid interest payable in respect of the Extended Notes on such
Distribution Date.             “Loan Termination Date” has the meaning set forth
in the section entitled “Interim Payment Dates.”             “Mortgage Loan
Purchase and Servicing Agreement” shall mean the Mortgage Loan Purchase and
Servicing Agreement, dated as of September 5, 2003, by and among New Century
Mortgage Corporation, as Servicer and Seller, and Party B, as Purchaser, as such
agreement may be amended, modified or supplemented from time to time.         
   “Outstanding Purchase Price” has the meaning set forth in the Mortgage Loan
Purchase and Servicing Agreement.

 

 

 

 

5



--------------------------------------------------------------------------------

     “Partial Termination” means the occurrence of a Loan Termination Date.     
       “Partial Termination Payment” means an amount, which may be positive or
negative, calculated with respect to each Terminated Loan (I) which is sold by
Party B or securitized equal to the difference between (i) the Outstanding
Purchase Price of such Terminated Loan and (ii) the sum of (A) sales proceeds
(net of any Deferred Amounts, if any, and any accrued interest if determinable
on such date) of the Mortgage Loan to which the Partial Termination relates
(which sales proceeds in the case of a bundled whole loan sale or a
securitization shall equal the sales proceeds for the related bundle of loans or
securitization) and (B) the amount, if any, withdrawn from the Market Value
Reserve Account pursuant to Section 6.05(c)(i) of the Security Agreement and the
Reserve Fund in respect of such Terminated Loans pursuant to Section 6.05(c)(ii)
of the Security Agreement (to the extent there are any funds in the Reserve
Fund) or (II) which results from a prepayment in full of such Mortgage Loan
equal to (i) the Outstanding Purchase Price of such Mortgage Loan less (ii) the
principal payments that were deposited in the Collateral Account on or prior to
such date. To the extent that the Partial Termination Payment is a positive
number, Party A shall pay such amount to Party B and to the extent that it is a
negative number, Party B shall pay to Party A an amount equal to the absolute
value thereof.             “Security Agreement” means the Security Agreement,
dated as of September 5, 2003, by and between Deutsche Bank Trust Company
Americas, as Collateral Agent, and Party B, as such agreement may be amended,
modified or supplemented from time to time.             “Servicing Fee” has the
meaning set forth in the Mortgage Loan Purchase and Servicing Agreement.       
     “Terminated Loan” has the meaning set forth in the section entitled
“Interim Payment Dates.”       

1.

  

Payment Instructions:

 

Party A

To be provided in written instructions.

 

Party B

To be provided in written instructions.

 

 

6



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning an executed copy of this Confirmation to us.

 

Yours sincerely,

 

Citibank, N.A.

 

By:  

/s/    STEVEN T. INCONTRO

 

--------------------------------------------------------------------------------

Name:  

Steven T. Incontro

Title:  

Director

 

 

 

Confirmed as of the date first written:

 

Von Karman Funding LLC

 

By: New Century Mortgage Corporation, as Manager

 

By:  

/s/    PATRICK FLANAGAN

 

--------------------------------------------------------------------------------

Name:  

Patrick Flanagan

Title  

President

 

7